Case: 08-51105 Document: 00511298767 Page: 1 Date Filed: 11/18/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 18, 2010
                                     No. 08-51105
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff - Appellee

v.

ANTHONY LAMONE MISHER,

                                                   Defendant - Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 6:93-CR-96-1


Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Anthony Lamone Misher, federal prisoner # 60747-080, seeks leave to
proceed in forma pauperis (IFP) on appeal from the district court’s denial of his
motion to reduce his sentence based on recent amendments to the Sentencing
Guidelines for crack cocaine offenses.            See 18 U.S.C. § 3582(c)(2). A jury
convicted Misher of conspiracy to possess with intent to distribute cocaine; he is
serving 360 months of imprisonment. Misher argues that crack cocaine, in
addition to powder cocaine, was used to determine his base offense level, and

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 08-51105 Document: 00511298767 Page: 2 Date Filed: 11/18/2010

                                  No. 08-51105

therefore the district court erred in its determination that the crack cocaine
amendments were inapplicable in his case. Misher also challenges the district
court’s reliance on pre-incarceration conduct to deny his Section 3582(c)(2)
motion. Misher has filed a motion for the appointment of counsel.
      By moving to proceed IFP, Misher is challenging the district court’s
certification decision that his appeal was not taken in good faith because it is
frivolous.   See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).          “An
investigation into the [IFP] movant’s objective good faith, while necessitating a
brief inquiry into the merits of an appeal, does not require that probable success
be shown.” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). Rather, this
court’s inquiry into an appellant’s good faith “is limited to whether the appeal
involves legal points arguable on their merits (and therefore not frivolous).” Id.
(internal quotation marks and citation omitted)
      This court reviews the district court’s “decision whether to reduce a
sentence under Section 3582(c)(2) for abuse of discretion,” while its
interpretation of the Guidelines is reviewed de novo and its findings of fact are
reviewed for clear error. United States v. Evans, 587 F.3d 667, 672 (5th Cir.
2009) (citations omitted), cert. denied, 130 S. Ct. 3462 (2010). “A district court
abuses its discretion if it bases its decision on an error of law or a clearly
erroneous assessment of the evidence.” United States v. Smith, 417 F.3d 483,
486-87 (5th Cir. 2005) (quotation marks and citations omitted).
      Any error in the district court’s application of the Guidelines amendments
to Misher does not warrant reversal. The district court stated in its denial of
Misher’s Section 3582(c)(2) motion that “[e]ven if the Court were to determine
that the amendments applied to Defendant, the Court would exercise its
discretion to not grant a reduction in this case due to Defendant’s violent
criminal background.” This language clearly indicates that the district court’s
denial of Misher’s motion did not result from any purported error in the district
court’s application of the crack cocaine amendments to the Guidelines. See, e.g.,

                                        2
     Case: 08-51105 Document: 00511298767 Page: 3 Date Filed: 11/18/2010

                                  No. 08-51105

United States v. Bonilla, 524 F.3d 647, 656-57 (5th Cir. 2008) (holding, in direct
criminal appeal, that procedural error did not require vacating sentence where
the sentence imposed did not result from the Guidelines error).
      Furthermore, Misher presents no meaningful argument that suggests that
his post-sentencing conduct contradicts the district court’s determination that
he is a public safety risk. The record shows that the district court gave due
consideration to Misher’s motion and considered the factors set forth in 18
U.S.C. § 3553(a) in its determination that Misher’s early release would clearly
constitute a danger to the community. The district court’s decision therefore was
not an abuse of discretion. See Dillon v. United States, 130 S. Ct. 2683, 2691
(2010); Evans, 587 F.3d at 673; U.S. Sentencing Guidelines Manual § 1B1.10,
cmt. n.1(B)(i)-(iii) (2008).
      Misher has failed to demonstrate that his appeal involves non-frivolous
legal issues. See Howard, 707 F.2d at 220. Accordingly, his IFP motion is
DENIED. Because the appeal is frivolous, it is DISMISSED. See 5th Cir. R.
42.2. Misher’s motion for the appointment of counsel is DENIED. See United
States v. Whitebird, 55 F.3d 1007, 1011 (5th Cir. 1995).




                                        3